DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 30-35 in the reply filed on 06/08/2022 (see attached Interview Summary 06/27/2022) is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 30, the term “/s”, such as “stream/s”, “liquid/s”, “channel/s”, makes the claim unclear because it is unclear if the applicant is trying to claim a singular or plural elements.
Claims 30-35 are not clear with respect to what applicant is claiming.  The claims do not clearly set forth the metes and bounds of the patent protection desired.  
In claim 30, the claimed “[...] each opening configured to load a liquid stream via the first end of the primary channel to flow along the primary channel, towards the second end and into the plurality of chambers; and [...] configured to allow a retaining fluid in the primary channel, having significantly lower surface tension than the loaded liquid/s, to flow into the secondary channel/s, while inhibiting the flow of the loaded liquid/s into the secondary channel/s” is unclear because the “liquid stream”, “retaining fluid” & “loaded liquid/s” are not positive elements of the claim.  In addition, it is unclear what structural configuration the applicant is trying to claim.
In claim 31, the claimed “configured to enable the retaining fluid to be loaded into the primary channel” is unclear because the “retaining fluid” is not positive element of the claim.  In addition, it is unclear what structural configuration the applicant is trying to claim.
In claim 32, the claimed “configured to prevent or inhibit advection, from one chamber to another” is unclear what structural configuration is being claimed.  
In claim 33, the claimed “configured to enable an antimicrobial susceptibility test (AST) to a sample liquid” is unclear if the applicant is trying to claim a structure or function.  It would appear the limitation “configured to enable” is an intended use of the microfluidic device.  Therefore, the limitations “each chamber in the plurality of chambers comprises an antibiotic, wherein the antibiotic concentration depends on a location of the chamber, along the primary channel” & “configured to enable the sample liquid to be loaded into the device, either through the at least one first end opening or through the second end opening, to flow along the primary channel and into the plurality of chambers, and to mix with the antibiotic in each chamber ; and the retaining channel is configured to allow the retaining fluid in the primary channel to isolate droplets of the sample liquid in each chamber of said plurality of chambers” do not appear to further add structure to the microfluidic device.  In addition, the claimed “antibiotic concentration depends on a location of the chamber” is unclear if the applicant is trying to claim varying concentration of the antibiotics or the antibiotics concentrations could vary depending on the chamber location.  Further, the limitations are unclear because the “sample liquid”, “antibiotics”, “retaining fluid” are not positive element of the claim.  
In claim 34, the claimed “configured to simultaneously load the sample liquid into all the primary channels” is unclear because the “sample liquid” is not positive element of the claim.  In addition, it is unclear what structural configuration the applicant is trying to claim.
In claim 35, the claimed “configured to load a liquid stream via the first end of the primary channel to flow along the primary channel, towards the second end and into the plurality of chambers” is unclear because the “liquid stream” is not positive element of the claim.  In addition, it is unclear what structural configuration the applicant is trying to claim.
The term “significantly lower” in claim 30 is a relative term which renders the claim indefinite. The term “significantly lower” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Regarding claim 30, the term “flow of a liquid stream/s” is unclear what is being claimed.  The term “stream” is generally understood as continuous flow of fluid.  It is unclear if the applicant is trying to claim a liquid (structure), or flow of the liquid (function).  For the purpose of this Office action the term will be interpreted as a functional term.  In addition, the term “flow”, which is synonymous with “stream”, makes the claim unclear which definition the applicant is trying to define.
Claim 30 recites the limitation "each opening" in L10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the loaded liquid/s" in L10.  There is insufficient antecedent basis for this limitation in the claim.
Claim 30 recites the limitation "the secondary channel/s" in L17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 32 recites the limitation "the opening" in L1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "each chamber" in L3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 33 recites the limitation "the retaining channel" in L11.  There is insufficient antecedent basis for this limitation in the claim.
Claim 34 is vague and unclear reciting “their” because it is unclear what the recitation is referring to.
Claim 34 recites the limitation "the primary channels" in L4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 30-33 & 35 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Levenberg et al. (US 2015/0352552).
Regarding claim 30, Levenberg et al. teach:
30. A microfluidic device (10) comprising a microstructure formed in a substrate (20), the microstructure comprising: 
a primary channel (90), with a first end and a second end (see annotated Fig. 1); 
at least one secondary channel (80); 
a plurality of chambers (60) that open to the primary channel, arranged along the length of the primary channel (see Fig. 1 for example); each chamber (60) being connected by at least one vent (100) to one of the secondary channels (see ¶ 0107 & Figs. 1-2 for example); 
a width of the vent is configured to enable a gas to escape from the chamber to the secondary channel, while inhibiting the flow of a liquid stream/s into the secondary channel (¶ 0107); 
at least two openings (see i.e., “Microfluidic device 10 has a plurality of secondary inlets 40 and one or a plurality of primary inlets 50” and “microfluidic device may include additional access ports or inlets,” ¶ 0084) coupled to the first end of the primary channel (see Fig. 1 for example), each opening capable of loading a liquid stream (e.g., sample fluid 110, ¶ 0114) via the first end of the primary channel to flow along the primary channel, towards the second end and into the plurality of chambers (see Figs. 1-2 & ¶ 0019, 0114 for example); and 
at least one retaining channel (see annotated Fig. 1), coupled between the primary channel (90) and the secondary channel (80), at second end of the primary channel (see Fig. 2A for example), capable of allowing a retaining fluid (see i.e., “fluid sealant 140, e.g., a hydrophobic fluid such as an oil, [...]” ¶ 0127; “fluid sealant 140 may include fluorocarbon oil” ¶ 0128) in the primary channel, having lower surface tension than the loaded liquid/s (see ¶ 0132 for example), to flow into the secondary channel/s, while inhibiting the flow of the loaded liquid/s into the secondary channel/s (see ¶ 0134-0136 for example).  


    PNG
    media_image1.png
    1102
    1483
    media_image1.png
    Greyscale


Regarding claims 31, 32 & 35, Levenberg et al. teach:
31. The microfluidic device according to claim 30, further comprising a second end opening (e.g., outlet port 190 ¶ 0143; see also annotated Fig. 1), coupled to the second end of the primary channel, capable of enabling the retaining fluid to be loaded into the primary channel.  
32. The microfluidic device according to claim 30, wherein the opening between a chamber of said plurality of chambers and the primary channel includes a narrowing structure (see Fig. 2E for example), capable of preventing or inhibiting advection, from one chamber to another.  
35. The microfluidic device according to claim 30, wherein the device comprises at least three opening (see a plurality of openings shown in Fig. 2A for example) coupled to the first end of the primary channel (see Fig. 1 for example), each opening capable of loading a liquid stream via the first end of the primary channel to flow along the primary channel, towards the second end and into the plurality of chambers (see Figs. 1-2 & ¶ 0019, 0114 for example).  

Regarding claim 33, Levenberg et al. teach: 
33. The microfluidic device according to claim 30, capable of enabling an antimicrobial susceptibility test (AST) to a sample liquid (¶ 0074), characterized in that: 
the device further comprising a second end inlet opening (e.g., outlet port 190 ¶ 0143; see also annotated Fig. 1) coupled to the second end of the primary channel, capable of enabling the sample liquid to be loaded into the device, either through the at least one first end opening or through the second end opening, to flow along the primary channel and into the plurality of chambers (see Figs. 1-2 & ¶ 0019, 0114 for example); and 
the retaining channel is capable of allowing the retaining fluid in the primary channel (see i.e., “fluid sealant 140, e.g., a hydrophobic fluid such as an oil, [...]” ¶ 0127; “fluid sealant 140 may include fluorocarbon oil” ¶ 0128).  
Regarding the antibiotics, it would appear the claim is directed to intended use of the microfluidic device since the claimed antibiotic appears to be a reagent for enabling an antimicrobial susceptibility test (AST).  “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” See In re Young, 75 F.2d *>996<, 25 USPQ 69 (CCPA 1935) (as restated in   In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)) (see MPEP § 2115).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 33-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levenberg et al. (US 2015/0352552) in view of Koninklijke Philips Electronics (EP 2157189).
Regarding claim 33, Levenberg et al. teach:
33. The microfluidic device according to claim 30, capable of enabling an antimicrobial susceptibility test (AST) to a sample liquid (¶ 0074), characterized in that: 
the device further comprising a second end inlet opening (e.g., outlet port 190 ¶ 0143; see also annotated Fig. 1) coupled to the second end of the primary channel, capable of enabling the sample liquid to be loaded into the device, either through the at least one first end opening or through the second end opening, to flow along the primary channel and into the plurality of chambers (see Figs. 1-2 & ¶ 0019, 0114 for example); and 
the retaining channel is capable of allowing the retaining fluid in the primary channel (see i.e., “fluid sealant 140, e.g., a hydrophobic fluid such as an oil, [...]” ¶ 0127; “fluid sealant 140 may include fluorocarbon oil” ¶ 0128).  
Although Levenberg et al. teach the use of the microfluidic device for rapid tests of antibiotic susceptibility against different pathogen species (¶ 0073-0074+), the reference does not explicitly teach each chamber in the plurality of chambers comprises an antibiotic.  
Koninklijke Philips Electronics teaches creating microfluidic antibiotic gradient for cellular susceptibility testing (¶ 0025) with an antibiotic (¶ 0027+). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Levenberg et al. with the teachings of Koninklijke Philips Electronics, to use an antibiotic (Koninklijke Philips Electronics ¶ 0025, 0027) for rapid tests of antibiotic susceptibility against different pathogen species (Levenberg et al. ¶ 0073-0074+).

Regarding claim 34, Levenberg et al. do not explicitly teach: 34. The microfluidic device according to claim to 33, further comprising at least two primary channels capable of simultaneously loading the sample liquid into all the primary channels.  
Koninklijke Philips Electronics teaches further comprising at least two primary channels capable of simultaneously loading the sample liquid into all the primary channels (see ¶ 0009 & Fig. 1A for example).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the device of Levenberg et al. with the teachings of Koninklijke Philips Electronics, for parallel analysis (Koninklijke Philips Electronics ¶ 0009+).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEAN KWAK whose telephone number is (571)270-7072. The examiner can normally be reached M-TH, 5:30 am - 3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JILL A. WARDEN can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DEAN KWAK/Primary Examiner, Art Unit 1798                                                                                                                                                                                                        
DEAN KWAK
Primary Examiner
Art Unit 1798